Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (US Patent Application 2015/0218373 A1, published 06 Aug. 2015, hereinafter Kawada) in view of Pynenburg (US Patent Application 2004/0081778 A1, published 29 Apr. 2004, hereinafter Pynenburg).
Regarding claims 1-3, Kawada teaches a resin composition comprising a blend of a first resin, a second resin incompatible with the first resin, and a modified elastomer having a reactive group capable of reacting with the first resin (paragraph 0017), wherein the resin composition has a co-continuous phase structure including a continuous phase A formed of the first resin and a continuous phase B formed of the second resin, and also has a dispersed domain a distributed in the continuous phase A, a finely dispersed subdomain a' distributed in the dispersed domain a, a dispersed domain b distributed in the continuous phase B, and a 


    PNG
    media_image1.png
    813
    909
    media_image1.png
    Greyscale

Kawada teaches that the first resin is preferably a polyamide resin, and the second resin is preferably a polyolefin resin (paragraph 0025).  
Kawada teaches using the composition as a packaging material, but he does not disclose a joined body using his composition.
Pynenburg teaches a laminate package for an energy storage device that includes an inner barrier layer of polyethylene (Item 5 in Figure 3), an outer barrier layer comprising an aluminum layer (Item 13), and a second plastic layer (Item 15) of either polypropylene or polyamide (Abstract and paragraph 0067).


    PNG
    media_image2.png
    736
    931
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the laminate packaging of Pynenburg as the packaging material in Kawada while using the composition of Kawada as the second plastic layer in the laminate packaging.  Given that both Kawada and Pynenburg are drawn to packaging and given that Pynenburg teaches that the second plastic layer may be composed of either polypropylene or a polyamide (paragraph 0067), and the co-continuous phase structure of Kawada’s composition has regions of both polyolefin and polyamide; therefore, one of ordinary skill in the art would have a reasonable expectation of success in using the co-continuous phase composition of Kawada in the laminate package of Pynenburg.
Regarding claim 4, Kawada in view of Pynenburg teaches the elements of claim 1, and Kawada teaches the polyamide is polyamide 11, polyamide 12, polyamide 1010, and polyamide 1012 (paragraph 0051).
Regarding claim 5, Kawada in view of Pynenburg teaches the elements of claim 1, and Kawada teaches the modified elastomer is a copolymer of ethylene or propylene and an α-
Regarding claim 6, Kawada in view of Pynenburg teaches the elements of claim 1, and Kawada teaches that the dispersed domain a includes a dispersed domain formed of at least one selected from the group consisting of the polyolefin and the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0082).  Kawada teaches the dispersed domain b is a dispersed domain formed of at least one selected from the group consisting of the polyamide and the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0091).  Kawada teaches the finely dispersed subdomain a' is a finely dispersed subdomain formed of the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0087).  Kawada teaches the subdomain b’ is a finely dispersed subdomain formed of the modified elastomer (paragraph 0095).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pynenburg (US Patent Application 2004/0081778 A1, published 29 Apr. 2004, hereinafter Pynenburg) in view of Kawada et al. (US Patent Application 2015/0218373 A1, published 06 Aug. 2015, hereinafter Kawada).
Regarding claims 1-6, Pynenburg teaches a laminate package for an energy storage device that includes an inner barrier layer of polyethylene (Item 5 in Figure 3), an outer barrier layer comprising an aluminum layer (Item 13), and a second plastic layer (Item 15) of either polypropylene or polyamide (Abstract and paragraph 0067).

Kawada teaches a resin composition comprising a blend of a first resin, a second resin incompatible with the first resin, and a modified elastomer having a reactive group capable of reacting with the first resin (paragraph 0017), wherein the resin composition has a co-continuous phase structure including a continuous phase A formed of the first resin and a continuous phase B formed of the second resin, and also has a dispersed domain a distributed in the continuous phase A, a finely dispersed subdomain a' distributed in the dispersed domain a, a dispersed domain b distributed in the continuous phase B, and a finely dispersed Subdomain b' distributed in the dispersed domain b (paragraph 0018), the dispersed domain a includes a dispersed domain formed of at least one selected from the group consisting of the second resin and a reaction product of the first resin and the modified elastomer (paragraph 0019), the dispersed domain b includes a dispersed domain formed of at least one selected from the group consisting of the first resin and the reaction product of the first resin and the modified elastomer (paragraph 0020), when the dispersed domain a is formed of the second resin, the finely dispersed subdomain a' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the modified elastomer, and the reaction product of the first resin and the modified elastomer (paragraph 0021), when the dispersed domain a is formed of the reaction product of the first resin and the modified elastomer, the finely dispersed Subdomain a' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the second resin, and the modified elastomer (paragraph 0022), when the dispersed domain b is formed of the first resin, the finely dispersed 
Kawada teaches the polyamide is polyamide 11, polyamide 12, polyamide 1010, and polyamide 1012 (paragraph 0051).  Kawada teaches the modified elastomer is a copolymer of ethylene or propylene and an α-olefin having 3-8 carbons, and this modified elastomer has a reactive group capable of reacting with the first resin, a polyamide, such as an acid anhydride 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the resin composition of Kawada in the second plastics layer of the laminate package of Pynenburg.  Given that both Kawada and Pynenburg are drawn to packaging and given that Kawada teaches that his polymer blends improve physical properties (paragraph 0002), one of ordinary skill in the art would be motivated to use the composition of Kawada in order to obtain a second plastic layer with excellent impact strength and rigidity (paragraph 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matsuoka et al. (US Patent Application 2002/0177672 A1, published 28 Nov. 2002) teaches a molded article comprising a blend of a polyolefin resin and another resin with a co-continuous phase structure, which has properties inherent to one or the other resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787